Sherwood, J.
The defendant, a negress, was indicted for stealing a pocketbook containing notes and money, from the person of John Ream. Being tried she was convicted, and two years in the penitentiary was awarded to her, hence her appeal.
The indictment is in due form. Inasmuch as what', purports to be the bill of exceptions has not been signed by the judge, we are precluded from looking into the-evidence of any of the rulings made during the trial. Garth v. Caldwell, 72 Mo. 622; sec. 2167, R. S. 1889. Therefore judgment affirmed.
All concur.